DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 8/15/2022 amended claims 1, 3 and 8, cancelled claims 6 and 9-10 and added new claim 11.  Applicant’s amendments overcome the claim objections from the office action mailed 3/14/2022; therefore these objections are withdrawn.  Applicant’s amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejections over Nakanishi, Nakanishi ‘JP and Kunugi and the 35 USC 103 rejection over Kunugi from the office action mailed 3/14/2022; therefore these rejections are withdrawn.  Neither applicant’s amendments nor arguments addressed below overcome the 35 USC 103 rejections over Nakanishi and Nakanishi ‘JP from the office action mailed 3/14/2022; therefore these rejections are maintained below.  Applicant has not addressed the double patenting rejections from the office action mailed 3/14/2022; therefore these rejections are maintained below.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/8/2021, 7/14/2022, 8/3/2022, 8/11/2022 and 8/15/2022 were filed after the mailing date of the non-final office action on 3/14/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al., International Publication No. WO/2016/175258 (hereinafter referred to as Nakanishi – for citation purposes USPG-PUB No. 2018/0079983 is being used).  
	Regarding claims 1-2 and 8, Nakanishi discloses a grease for use in bearings and sliding portions of food machines and gears (speed reducers and increasers as recited in claim 8) comprising a base oil, 0.1 to 20 wt% of a hydrophilic nanofiber, the hydrophilic nanofiber having a thickness (d) of 0.01 to 500 nm being dispersed therein wherein the hydrophilic nanofiber includes cellulose and lubricity iprovers, such as, phosphites (as recited in claims 1-2) (see Abstract and Para. [0076], [0083], [0095] and [0143]). 
Nakanishi discloses the grease composition discussed above using a mixed oil wherein the mixed oil is a mixture of a low viscosity base oil used in combination with a high viscosity base oil, such as a mineral oil having a KV40 of 91 mm2/s and a base oil having a KV40 ranging from 10 to 400 mm2/s (Para. [0052]-[0054]).  These ranges encompass and overlap the range recited in claim 1.  
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
   
	Regarding claim 7, Nakanishi discloses the grease composition having a worked penetration at 25°C of 264 (see Table 1/Example 4).     
	Regarding claim 11, see discussion above.  

Claim Rejections - 35 USC § 103
Claims 1-2, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al., Japanese Publication No. JP2017082024A (hereinafter referred to as Nakanishi ‘JP).  
	Regarding claims 1-2 and 8, Nakanishi ‘JP discloses a grease for use in bearings and sliding portions of food machines and gears (speed reducers and increasers as recited in claims 1 and 8) (Para. [0060]) comprising a base oil, 0.1 to 20 wt% of a hydrophilic nanofiber, the hydrophilic nanofiber having a thickness (d) of 0.01 to 500 nm being dispersed therein wherein the hydrophilic nanofiber includes cellulose and extreme pressure agents (as recited in claims 1-2; the extreme pressure agents recited in the instant claims are very well-known see discussion above) (see Abstract and Para. [0035]-[0041]).   
Nakanishi ‘JP discloses the grease composition discussed above using a mixed oil wherein the mixed oil is a mixture of a low viscosity base oil used in combination with a high viscosity base oil, such as a PAO base oil having a KV40 of 64 mm2/s and a base oil having a KV40 ranging from 10 to 400 mm2/s (Para. [0026] and [0063]).  These ranges encompass and overlap the range recited in claim 1.  
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

	Regarding claim 7, Nakanishi ‘JP discloses the grease composition having a consistency at 25°C ranging from 250-320 (Para. [0044]).       
	Regarding claim 11, see discussion above.  

Claim Rejections - 35 USC § 103
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Kunugi, Japanese Publication No. JP2017180526A (hereinafter referred to as Kunugi).    
	Nakanishi discloses all the limitations discussed above but does not explicitly disclose the organic bentonite limitation of claims 3-5.  	
Kunugi discloses a grease for use in gears and bearings (see Abstract and Para. [0031] and [0080]-[0081]) comprising a base oil, 0.1 to 10 wt% of a hydrophilic nanofiber, the hydrophilic nanofiber having a thickness of 4 to 100 nm being dispersed therein wherein the hydrophilic nanofiber includes cellulose, a zinc dialkyl dithiophosphate extreme pressure agent and 5 to 15 wt% of a thickener including organic bentonite (Para. [0006]-[0009], [0019], [0053]-[0063] and [0066]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the organic bentonite of Kunugi in the composition of Nakanishi in order to enhance the viscometric properties of the composition.  
	
Double Patenting
9.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
10.       Claims 1-5, 7-8 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,829,711. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '711 patent discloses the same compositional limitations as the instant claims except for bentonite which would have been obvious in light of the disclosure to Nakanishi references and Kunugi discussed above and incorporated herein by reference.    

Double Patenting II
11.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
12.       Claims 1-5, 7-8 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-9 of co-pending application No. 16/980,870.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '870 application discloses the same compositional limitations as the instant claims except for bentonite which would have been obvious in light of the disclosure to Nakanishi references and Kunugi discussed above and incorporated herein by reference.    
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
Response to Arguments
13.	Applicant’s arguments filed 8/15/2022 regarding claims 1-5, 7-8 and 11 have been fully considered and moot as the rejections from the previous office action have been withdrawn as discussed above.  
	It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771